2021 UT App 31



               THE UTAH COURT OF APPEALS

       STATE OF UTAH, IN THE INTEREST OF A.R.F. AND M.J.,
            PERSONS UNDER EIGHTEEN YEARS OF AGE.


                            A.M.,
                          Appellant,
                              v.
                        STATE OF UTAH,
                          Appellee.

                      Per Curiam Opinion
                        No. 20200795-CA
                      Filed March 18, 2021

       Seventh District Juvenile Court, Price Department
                The Honorable Craig Bunnell
                          No. 1156143

            Angilee K. Dakic, Attorney for Appellant
         Sean D. Reyes, Carol L.C. Verdoia, and John M.
               Peterson, Attorneys for Appellee
                Martha Pierce, Guardian ad Litem

      Before JUDGES GREGORY K. ORME, JILL M. POHLMAN,
                    and RYAN M. HARRIS.

PER CURIAM:

¶1     A.M. (Mother) appeals the juvenile court order
terminating her parental rights, raising three challenges, two of
which invoke the Indian Child Welfare Act (ICWA). First, she
asserts that the juvenile court erred in determining that there
was good cause to deviate from the child placement preferences
established by ICWA. See 25 U.S.C. § 1915(b). Second, she alleges
that the State, through the Division of Child and Family Services
(DCFS), failed to make “active efforts” to assist her with
                           In re A.R.F.


“remedial services and rehabilitative programs designed to
prevent the breakup of the Indian family.” See id. § 1912(d).
Third, she challenges the juvenile court’s determination that
terminating her parental rights was in the children’s best
interests, and asserts that the court did not adequately consider
feasible alternatives to termination and therefore it was not
strictly necessary. We reject Mother’s arguments and affirm.


                        BACKGROUND

¶2     In May 2019, after Mother was arrested, DCFS removed
teen A.R.F. and toddler M.J. from Mother’s custody and initiated
a child welfare case. The children were taken into State custody,
and eventually placed by DCFS in a local non-Indian foster
home. The juvenile court put in place a Child and Family Plan
setting forth steps Mother needed to take in order to achieve
reunification with the children. 1 This Plan required Mother to,
among other things, submit to drug testing, attend drug
treatment programs, and maintain gainful employment.

¶3     Mother initially told DCFS that she was not Native
American and did not want ICWA procedures applied in her
case. Later, however, she said that she believed she might be a
member of the Cherokee Nation. Accordingly, the juvenile court
set the matter for an ICWA Pretrial Hearing to be held on June
19, 2019. On May 21, as required by the ICWA, DCFS sent notice
of the upcoming hearing, along with a copy of the Continued
Verified Petition for Custody and the Shelter/Pretrial Order, via
registered and certified mail to: (1) the Eastern Band of Cherokee
Indians, (2) the Cherokee Nation, and (3) the United Keetoowah
Band of Cherokee Indians. See 25 U.S.C. § 1912(a) (setting forth


1. Only Mother sought reunification. A.R.F. and M.J. have
different biological fathers, neither of whom has meaningfully
participated in the children’s welfare case.




20200795-CA                     2               2021 UT App 31
                            In re A.R.F.


the ICWA notice requirements). On May 23, each of these tribal
entities was served with, and signed for, the Notice, Petition, and
Shelter/Pretrial Order. Only the Eastern Band of Cherokee
Indians responded, advising that Mother and the children were
not registered members or eligible to register as members of
their tribe.

¶4      After the ICWA Pretrial Hearing, and based on the
information that it had at the time, the juvenile court found that
the children and Mother were “not members of, and [were] not
eligible for enrollment or membership in, a federally recognized
Native American Tribe for purposes of [the ICWA].” The court
thus concluded that ICWA did not apply.

¶5     Over the next three months, Mother provided no
additional information regarding any tribal enrollment to DCFS
or the juvenile court. But on September 10, 2019, Mother sent the
juvenile court a screenshot of a tribal registration card indicating
that she was an enrolled member of the Cherokee Nation. And
about a week later, the Cherokee Nation responded to the ICWA
notice that DCFS had sent in May and indicated that the children
and Mother were “members of, or [were] eligible for enrollment
or membership in, the Cherokee Nation for purposes of [the
ICWA].” The letter further indicated that a caseworker assigned
by the Cherokee Nation would contact DCFS. Thereafter,
Mother’s DCFS caseworker attempted to contact the assigned
caseworker, Mr. Tad Teehee 2 (Tribal Caseworker), to see if he
would be participating in the next review hearing, set for
October 30, but he did not respond before that hearing.


2. Mr. Teehee appeared as a representative of the Indian Child
Welfare Department of the Cherokee Nation, which is involved
with Indian children coming into state custody to ensure state
compliance with ICWA. He has previously testified 1,365 times
as an ICWA expert witness in thirty states, including Utah. He is
also an attorney licensed in Oklahoma and California.




20200795-CA                     3                 2021 UT App 31
                           In re A.R.F.


¶6      At the October 30 hearing, the juvenile court specifically
found that “[t]he children and their mother are members of, or
eligible for enrollment or membership in, the Cherokee Nation”
for purposes of ICWA. The court also found specific needs for
continued DCFS custody, additional ICWA placement efforts,
and “active efforts” under ICWA to support Mother in
rehabilitation and reunification. The court noted that the
children were “doing very well” in their DCFS placement in a
local non-Indian foster home, which was intended to facilitate
visitation with Mother. To implement the ICWA requirements,
the court looked for potential placements with relatives or tribal
members but found that none “could provide a safe, stable, and
otherwise appropriate environment for the children.” DCFS
stated it would seek input from the Cherokee Nation regarding
possible placement with an Indian family, in an effort to meet
the priority placement preferences mandated by 25 U.S.C.
section 1915(b). As to Mother, the court found that she failed to
cooperate with DCFS or treatment providers to meet the court-
ordered reunification goals, and that she “continued to show a
complete lack of accountability for her actions.”

¶7     A few weeks later, DCFS contacted Tribal Caseworker
and informed him that the children were not in an ICWA-
preferred placement. Tribal Caseworker advised that the
Cherokee Nation was not asking for the children to be placed
elsewhere because it was unaware of any Cherokee homes
available to take the children, and because the children had been
placed together in a stable, local foster home that facilitated the
services required in the Child and Family Plan. After reviewing
the record, Tribal Caseworker participated in a November 2019
family team meeting and spoke with A.R.F. and Mother. Tribal
Caseworker advised Mother and the family team that he did not
believe the children would be safe in Mother’s home or care, so
he supported continuing both children in DCFS custody and in
their foster placement. Thereafter, Tribal Caseworker continued
to regularly communicate with both DCFS and Mother, and also
filed a formal Notice of Intervention on behalf of the Cherokee



20200795-CA                     4                2021 UT App 31
                           In re A.R.F.


Nation, pursuant to 25 U.S.C. section 1911(c), signaling his intent
to participate in the proceedings and make recommendations as
both the ICWA caseworker and the qualified expert for the
Cherokee Nation.

¶8     In January 2020, the juvenile court held another review
hearing. It found that Mother was noncompliant with the
reunification requirements outlined in the Child and Family Plan
because she had failed to adhere to the drug testing schedule,
find stable employment, or engage in family therapy with A.R.F.
DCFS, the Guardian ad Litem, and Tribal Caseworker all
recommended that it was in the children’s best interests to
terminate Mother’s reunification services and change the
permanency goal to adoption because:

      Mother had failed to cooperate with [DCFS] and
      treatment      providers’  recommendations       for
      treatment; she refused to acknowledge any real
      wrongdoing on her part or show any
      accountability for her actions; she failed to
      demonstrate substantial compliance with her Child
      and Family Plan requirements and the Court’s
      Orders or that she had made any improvement or
      progress toward remedying the circumstances that
      led to the children’s removal from her custody; and
      the children had made notable improvements since
      being in a stable home environment with
      appropriate and consistent parenting by the [foster
      parents].

Tribal Caseworker again indicated that there were no Cherokee
foster homes available to take the children, but he advised the
court that the Cherokee Nation supported the children’s
continued placement with the foster family, because the children
were together, happy, and well-settled in their foster home, they
were in the least restrictive placement possible, and A.R.F.
wanted to be adopted by the foster family. Tribal Caseworker



20200795-CA                     5                2021 UT App 31
                            In re A.R.F.


further stated that this constituted “good cause” to deviate from
the ICWA-preferred placement guidelines in this case, and
opined that it was in the children’s best interests to allow them
to remain in their foster placement. See id. § 1915(b) (stating that
the ICWA’s foster placement preferences shall be applied, “in
the absence of good cause to the contrary”).

¶9     Based on the evidence before it, the juvenile court first
found that DCFS had made “active efforts” to identify family or
other tribal members to serve as a placement for the children,
but none were identified that were “fit to assume physical
custody” and could also “provide a safe, stable, and otherwise
appropriate environment for the children.” Thus, the court
concluded that there was “good cause” to deviate from the
ICWA placement preferences. See id. Additionally, the court
made extensive findings of fact and determined, by clear and
convincing evidence, that custody of the children by any of their
parents was “likely to result in serious emotional or physical
damage” to the children within the meaning of the ICWA. See id.
§ 1912(e) (directing that no foster care placement may be ordered
“in the absence of a determination supported by clear and
convincing evidence” that “continued custody of the child by the
parent . . . is likely to result in serious emotional or physical
damage to the child”). Consequently, the juvenile court
terminated reunification services and scheduled a permanency
hearing for February.

¶10 At the permanency hearing, the juvenile court heard from
the parties, received evidence, and took judicial notice of the
findings from the January review hearing. The only evidence
Mother presented was a forged document she claimed was from
her doctor; she provided nothing to overcome the court’s prior
findings and “continued to be non-compliant with her Child and
Family Plan requirements, treatment recommendations, and
court orders.” The court therefore concluded that additional
services were not likely to result in achievement of the objectives
of the treatment plan, that reunification was not probable, and



20200795-CA                     6                 2021 UT App 31
                           In re A.R.F.


that an extension of reunification services was not in the best
interests of the children. The court again concluded that DCFS
had engaged in “active efforts” to accomplish the permanency
goal of reunification of the family and to provide remedial and
rehabilitative services to Mother and the children. Moreover, the
court determined that there continued to be a substantial risk of
serious emotional or physical damage to the children if they
were returned to the custody of their parents. See id.
Accordingly, the court set the children’s primary permanency
goal as adoption, with a concurrent permanency goal as
permanent custody and guardianship with non-relatives.

¶11 While the termination hearing was pending, Mother
continued to have virtual visitation with M.J. In June, Mother
requested in-person visitation with M.J. After discussion of
COVID-19 concerns related to the health and medical conditions
of members of the foster family, the court denied the request and
Mother continued weekly virtual visits with M.J.

¶12 At the termination trial, Mother claimed that DCFS
violated ICWA requirements by failing to sufficiently investigate
certain relatives that she had identified as potential kinship
placements. She testified that she provided DCFS with the
names and contact information of six relatives: (1) M.J.’s paternal
grandmother (Grandmother); (2) a great aunt (Great Aunt); (3) a
paternal relative (Paternal Relative 1); (4) a second paternal
relative (Paternal Relative 2); (5) M.J.’s paternal grandfather
(Grandfather); and (6) Mother’s brother (Uncle).

¶13 DCFS contended at the termination trial that none of these
relatives provided a viable custody option. Regarding
Grandmother, DCFS had investigated Grandmother’s living
situation and informed her of the necessary steps to obtain an
updated background check (BCI check). Grandmother not only
failed to take the necessary steps to allow DCFS to obtain the BCI
check, but she could not be approved for placement because she
lived with an individual who would not pass a BCI check. She



20200795-CA                     7                2021 UT App 31
                           In re A.R.F.


had also failed to follow court orders in another child welfare
case, and her professed health issues compromised her ability to
provide appropriate care. Great Aunt, with whom Grandmother
resided, failed to respond to DCFS or to express an interest in
being a kinship placement. Great Aunt could also not be
approved for placement because her son resided in her home
and he could not pass a BCI check.

¶14 The two paternal relatives were also unsuitable. Paternal
Relative 1 did not follow through with the necessary steps to
allow DCFS to obtain an updated BCI check, and also did not
have a stable home for a kinship study. Paternal Relative 2 was
not identified as a potential kinship placement until August
2020, and Mother admitted that she had failed to provide DCFS
with any contact information for Paternal Relative 2, who also
did not express an interest in being a kinship placement.

¶15 Regarding Grandfather, Mother provided DCFS with his
name but failed to provide updated contact information. DCFS
sent notice to an old address it had for Grandfather but received
no response. In any event, Mother admitted that she did not
want Grandfather to be considered as a potential placement for
the children because he did not live in Utah.

¶16 And regarding Uncle, Mother said she “thought” she had
talked to DCFS about Uncle, but she could not say when or
whether she had provided his contact information. And in any
event, Uncle told Mother he did not have room for the children
and that he did not think he could provide what was necessary
to be a kinship placement. Mother also admitted that she did not
pursue him as a kinship option because he lived out of state.

¶17 After hearing all the evidence regarding potential kinship
placements, the juvenile court found that DCFS made sufficient
active efforts to have all of these individuals considered for
kinship placement, but due to each of these individuals’ lack of




20200795-CA                    8                2021 UT App 31
                           In re A.R.F.


follow-through or other circumstances, DCFS could not approve
them as viable placement options.

¶18 Tribal Caseworker also testified at the termination trial.
He confirmed that DCFS provided timely notice to the Cherokee
Nation under the ICWA and had provided documents to him
after he was assigned. Tribal Caseworker recommended a “good
cause” deviation from the preferred placements in the ICWA
given the status of the case and the stability of the children. See
25 U.S.C. § 1915(b). This recommendation was also “based on
not having any Cherokee Nation homes available in . . . Utah
and not having any other homes that are certified by federally
recognized tribes and not having any known family members
that were available to take the children.” He testified that DCFS
had made active efforts under the ICWA to provide
rehabilitative services to Mother, which had proven to be
unsuccessful. See id. § 1912(d). He also stated that he believed
that it was in the children’s best interests to be adopted by the
foster family. He testified that giving Mother additional time
would not result in her rectifying the situation that caused the
State to take custody of the children. Finally, Tribal Caseworker
testified that, due to Mother’s continued drug use and pending
criminal drug charges (among other things), he believed
returning the children to Mother “would likely result in serious
emotional, physical damage to the children.” See id. § 1912(f).
Tribal Caseworker testified that Mother’s drug use was not
culturally appropriate in the Cherokee Nation and can only
cause harm to children.

¶19 After considering the evidence, the juvenile court
concluded that DCFS “made active, reasonable, and
extraordinary efforts to provide remedial services and
rehabilitative programs to the parents designed to prevent the
breakup of the family pursuant to 25 U.S.C. § 1912(d); however,
those efforts have been unsuccessful due to [Mother’s] resistance
and the barriers she put up throughout the child welfare case.”
The court also concluded that “[c]ontinued custody of the



20200795-CA                     9                2021 UT App 31
                            In re A.R.F.


children by their parents is likely to result in serious emotional
or physical damage to the children pursuant to 25 U.S.C.
§ 1912(f).” Moreover, it determined that “[g]ood cause has been
shown for the continued deviation from the placement
preferences outlined in the Indian Child Welfare Act pursuant to
25 U.S.C. § 1915(b).” Finally, the court concluded that it was
“strictly necessary from the children’s perspective and it is in the
children's best interest” for Mother’s parental rights to be
terminated “so that the children can be adopted and remain in
an environment where they will be secure, stable, and protected
from further abuse and neglect.” The court concluded that it had
“considered other permanency options for the children, but
finds there are no other appropriate options that will best meet
the children’s permanency needs.” The court then entered an
order terminating Mother’s parental rights to A.R.F. and M.J.


            ISSUES AND STANDARDS OF REVIEW

¶20 Mother raises three issues on appeal. First, she claims that
the juvenile court erred in determining that there was good
cause to deviate from the child placement preferences
established by the ICWA. See 25 U.S.C. § 1915(b). Second,
Mother claims that the court erred in determining that the State,
through DCFS, satisfied the requirement to make “active efforts”
to assist her with remedial services and rehabilitative programs
designed to avoid the breakup of an Indian family. See id.
§ 1912(d). Finally, Mother challenges the juvenile court’s
determination that termination of her parental rights was in the
children’s best interests and, more specifically, contends that
the court did not adequately consider other options
besides termination of her parental rights and that therefore
termination was not strictly necessary under Utah Code section
78A-6-507(1).

¶21 Termination of parental rights “presents a mixed question
of law and fact.” In re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435. “We



20200795-CA                     10                2021 UT App 31
                            In re A.R.F.


review the juvenile court’s factual findings for clear error and its
conclusions of law for correctness, affording the court some
discretion in applying the law to the facts.” In re P.F., 2017 UT
App 159, ¶ 19, 405 P.3d 755 (quotation simplified). Before
terminating parental rights, the juvenile court must determine,
first, whether statutory grounds for termination are present, and,
second, whether termination of the parent’s rights is in the
child’s best interest. In re B.T.B., 2020 UT 60, ¶ 46, 472 P.3d 827.
“Because of the factually intense nature of such an inquiry, the
juvenile court’s decision should be afforded a high degree of
deference.” In re B.R., 2007 UT 82, ¶ 12. “Thus, in order to
overturn the juvenile court’s decision, the result must be against
the clear weight of the evidence or leave the appellate court with
a firm and definite conviction that a mistake has been made.” Id.
(quotation simplified). “When a foundation for the court’s
decision exists in the evidence, an appellate court may not
engage in a reweighing of the evidence.” Id. “Further, we give
the juvenile court a wide latitude of discretion as to the
judgments arrived at based upon not only the court’s
opportunity to judge credibility firsthand, but also based on the
juvenile court judges’ special training, experience and interest in
this field.” In re J.M., 2017 UT App 193, ¶ 2, 407 P.3d 1000 (per
curiam)(quotation simplified).


                            ANALYSIS

     I. Good cause to deviate from ICWA’s placement preferences

¶22 Mother first complains that the juvenile court erred in
determining that there was good cause to deviate from the
ICWA’s placement preferences. The ICWA establishes
“minimum Federal standards for the removal of Indian children
from their families and the placement of such children in foster
or adoptive homes.” 25 U.S.C. § 1902. For foster or preadoptive
placement of a Native American child, the ICWA provides the
following requirements,



20200795-CA                     11                2021 UT App 31
                           In re A.R.F.


      In any foster care or preadoptive placement, a
      preference shall be given, in the absence of good
      cause to the contrary, to a placement with—

          (i) a member of the Indian child’s extended
          family;

          (ii) a foster home licensed, approved, or
          specified by the Indian child’s tribe;

          (iii) an Indian foster home licensed or approved
          by an authorized non-Indian licensing
          authority; or

          (iv) an institution for children approved by an
          Indian tribe or operated by an Indian
          organization which has a program suitable to
          meet the Indian child’s needs.

Id. § 1915(b). “The term ‘good cause’ is not defined in the statute
but was designed to provide state courts with flexibility in
determining the disposition of a placement proceeding involving
an Indian child.” In re P.F., 2017 UT App 159, ¶ 2, 405 P.3d 755
(quotation simplified).

¶23 First, “[w]here the initial placement with a foster
family complies with ICWA, there is no reason that a child’s
bond with her foster family, and the potential trauma inflicted
to children who have already suffered abuse or neglect, should
not be part of a court’s good-cause determination.” Id. ¶ 25
(quotation simplified). At the outset, Mother denied any tribal
membership and, although DCFS provided notice under the
ICWA to the Cherokee Nation and the two other federally
recognized Cherokee tribes in May 2019, there was no response
indicating tribal enrollment. Thus, when the children were
initially placed in a non-Indian foster home, it was a proper
placement because, at the time, there was no evidence that



20200795-CA                    12                2021 UT App 31
                           In re A.R.F.


they were children who qualified as requiring ICWA-preferred
placement. See id. ¶ 28. But once Mother and the Cherokee
Nation provided notice that the children were members of, or
eligible for enrollment or membership in, the Cherokee Nation,
DCFS fully cooperated with Tribal Caseworker to ensure
proper placement for the children under the ICWA. Tribal
Caseworker consistently opined that the children had developed
bonds with the non-Indian foster family, and that disrupting
the placement would inflict additional trauma. The court
also made findings which noted that the children were doing
well. Under these circumstances, there exist “grounds for
good cause to depart from the ICWA placement preferences.”
See id. ¶ 30.

¶24 Moreover, the record shows that DCFS diligently tried
to place the children in ICWA-preferred placements. DCFS
actively investigated all possible kinship placements that
Mother provided. While Mother claims on appeal that she
provided the names of at least four possible kinship placements
that DCFS did not sufficiently investigate, the record
demonstrates otherwise. DCFS contacted possible kinship
placements and the majority of them did not timely respond or
take steps to allow them to be considered as placements. In
addition, the juvenile court’s detailed findings demonstrate that
some of those placements could not be approved and Mother
was so advised. Although Mother’s petition on appeal argues
that there could have been placements with relatives or Indian
families outside of Utah, Mother consistently resisted placing the
children outside of Utah during the child welfare case. Mother
also objected to the children being moved to an ICWA-compliant
foster home out of the area. And notably, Tribal Caseworker
never provided any placement options with Cherokee Nation
homes and repeatedly stated that no such placements existed for
the children; indeed, he took the position that that good cause
existed for deviating from the ICWA’s placement preferences
and for placing the children outside an ICWA-preferred
placement.



20200795-CA                    13               2021 UT App 31
                             In re A.R.F.


¶25 Accordingly, for all of the foregoing reasons, the juvenile
court complied with the ICWA’s child placement preferences,
and did not err in determining that there was “good cause” to
deviate from the ICWA placement preferences in this case.

      II. DCFS’s active efforts to assist Mother in reunification

¶26 Next, Mother claims that the juvenile court erred in
determining that DCFS made active efforts to provide services to
assist her in reunification with her children. The ICWA requires
the State to make heightened efforts to help the parents of Native
American children retain custody, providing that

       [a]ny party seeking to effect a foster care placement
       of, or termination of parental rights to, an Indian
       child under State law shall satisfy the court that
       active efforts have been made to provide remedial
       services and rehabilitative programs designed to
       prevent the breakup of the Indian family and that
       these efforts have proved unsuccessful.

25 U.S.C. § 1912(d). “The phrase active efforts connotes a more
involved and less passive standard than that of reasonable
efforts.” In re C.D., 2008 UT App 477, ¶ 34, 200 P.3d 194.

¶27 Mother does not substantively challenge any ground for
termination of her parental rights or any of the extensive
findings regarding her lack of compliance with the services
contained in the Child and Family Plan or court orders. Instead,
she generally claims that the services offered to her did not
constitute active efforts, but she only identifies lack of in-
person—as opposed to virtual—parent-time, which the juvenile
court determined was necessary due to COVID-19 concerns.
Although Mother could not have in-person parent-time with
M.J. during part of the case, this is not sufficient to overcome the
substantial evidence of the services that were offered to her by
DCFS over an extended period of time. Although Mother



20200795-CA                      14                  2021 UT App 31
                             In re A.R.F.


eventually completed the required assessments, she did not
complete the recommended treatments and did not consistently
undergo drug testing. She denied she had a substance abuse
problem and believed that she should not be required to
complete any recommended substance abuse treatment. She
found online classes that she proposed as the alternative to
required classes, although they were not approved services. At
one point, Mother even went so far as to forge a document from
a medical provider to state that she was physically unable to
avail herself of services and needed online classes. Further, she
did not provide the documentation requested by DCFS to
support her need for accommodation. Based on all of this
evidence, the juvenile court determined that the State made
“reasonable,” “active,” and even “extraordinary” efforts to assist
Mother. This determination was amply supported by substantial
evidence in the record, and was supported by the Cherokee
Nation’s qualified ICWA expert.

          III. Determination of the children’s best interests

¶28 Finally, Mother appeals the juvenile court’s determination
that it was in the children’s best interests and was strictly
necessary to terminate her parental rights. Mother essentially
claims that the court was required to make findings on specific
alternatives to termination and that it did not engage in the
required strict necessity analysis.

¶29 A court is required to address the factor of strict necessity
as part of its determination of the child’s best interest. See In re
B.T.B., 2020 UT 60, ¶ 66, 472 P.3d 827. Under Utah law, the best
interest analysis starts from the legislatively mandated position
that “[w]herever possible, family life should be strengthened
and preserved.” See Utah Code Ann. § 78A-6-503(12) (LexisNexis
2018). “A court may then terminate parental rights only when it
concludes that a different option is in the child’s best interest
and that termination is strictly necessary to facilitate that option.
If the child can be equally protected and benefited by an option



20200795-CA                      15                  2021 UT App 31
                            In re A.R.F.


other than termination, termination is not strictly necessary.” In
re B.T.B., 2020 UT 60, ¶ 66. “[W]hen the court considers a child’s
welfare and best interest, the court’s focus should be firmly fixed
on finding the outcome that best secures the child’s well-being.”
Id. ¶ 64. “Utah law requires courts to analyze whether
termination . . . is strictly necessary” and “explore whether other
feasible options to termination of parental rights exist that could
address the specific issues facing the family.” See In re H.F., 2019
UT App 204, ¶ 14, 455 P.3d 1098. “After this consideration, if a
juvenile court determines that no such alternatives are available
or articulates supported reasons for rejecting alternatives that do
exist, such findings are entitled to deference on appeal.” In re
C.T., 2018 UT App 233, ¶ 16, 438 P.3d 100.

¶30 The juvenile court made extensive findings about the
children’s progress in the foster and proposed adoptive home.
The children were loved and being cared for, their needs were
being met, and they had been integrated into the foster family.
Mother has not meaningfully challenged these findings. Instead,
Mother asserts that the strict necessity analysis was not
adequately performed because the court did not make specific
findings on other available options. After making the findings
regarding the foster and proposed adoptive family’s ability to
provide a safe, stable, and loving home for the children—and
Mother’s inability to do so—the court concluded that
termination was “strictly necessary from the children’s
perspective” and that it was in their best interests to terminate
parental rights “so that the children can be adopted and remain
in an environment where they will be secure, stable, and
protected from further abuse and neglect.” This conclusion was
based on two key findings. First, the court found that additional
service options would not be beneficial because Mother
consistently refused to comply or made excuses for
noncompliance with even “basic requirements.” Second, as
noted above, the juvenile court had already explored—as part of
its duties under the ICWA—the possibility of kinship and other
similar placements; indeed, it concluded that it had “considered



20200795-CA                     16                2021 UT App 31
                           In re A.R.F.


other permanency options for the children, but found there are
no other appropriate options that will best meet the children’s
permanency needs.” Under these circumstances, the court’s
findings and determination regarding their best interests and
strict necessity are not erroneous under Utah law and were
based upon the court’s thorough consideration of alternatives.
Accordingly, we uphold the court’s determination.


                        CONCLUSION

¶31 The juvenile court did not err in determining that good
cause existed to deviate from the child placement preferences set
forth in the ICWA. The court likewise did not err in determining
that DCFS made active and sufficient efforts to assist Mother
with remedial services and rehabilitative programs. And the
court did not err in determining that termination of Mother’s
parental rights was strictly necessary and in the children’s best
interests.

¶32   Affirmed.




20200795-CA                    17               2021 UT App 31